PER CURIAM.
We granted review of Stevens v. American Bankers Insurance Co. of Florida, 651 So.2d 1219 (Fla. 3d DCA 1995), based upon express and direct conflict with the opinion in Smith v. General Accident Insurance Co., 641 So.2d 123 (Fla. 4th DCA 1994). See Art. V, § 3(b)(3), Fla. Const. However, after closer examination of the two cases, we have determined that there is no express and direct conflict. Jurisdiction was therefore improvidently granted and the petition for review is accordingly dismissed.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
NO MOTION FOR REHEARING WILL BE ALLOWED.